DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejection under Double Patenting

Applicant’s arguments, see page 7, line 13 through line 17, and the Terminal Disclaimer, filed March 9, 2020, with respect to the rejection of claims 1-20 under Double Patenting over claims 1-20 of U.S. Patent No. 10,460,440have been fully considered and are persuasive. The rejection of claims 1-20 under Double Patenting over claims 1-20 of U.S. Patent No. 10,460,440 has been withdrawn.

Rejection under 35 U.S.C. §102

Applicant’s arguments, see page 8, line 1 through page 9, line 21, filed March 9, 2020, with respect to the rejection of claims 1-4, 6-9, and 11-20 under 35 U.S.C. §102(a)(1) as being anticipated by Song (U.S. Patent Application Publication No. US 2019/0080456 A1) have been fully considered and are persuasive. The rejection of claims 1-4, 6-9, and 11-20 under 35 U.S.C. §102(a)(1) as being anticipated by Song (U.S. Patent Application Publication No. US 2019/0080456 A1) has been withdrawn.

Rejection under 35 U.S.C. §103

Applicant’s arguments, see page 10, line 1 through line 12, filed March 9, 2020, with respect to the rejection of claim 5 under 35 U.S.C. §103(a) as being unpatentable  have been fully considered and are persuasive. The rejection of claim 5 Song (U.S. Patent Application Publication No. US 2019/0080456 A1) in view of Song (U.S. Patent Application Publication No. US 2019/0050981 A1) has been withdrawn.

Allowable Subject Matter
Claims 1-20 are allowed.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jose L. Couso whose telephone number is (571) 272-7388. The examiner can normally be reached on Monday through Friday from 5:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella, can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/JOSE L COUSO/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
March 12, 2021